Title: General Orders, 25 September 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’s-burgh Septr 25th 1778.
            Parole Jamaica.C. Signs Johnstown Japan.
            
          
          It has pleased the Honorable Congress to pass the following Resolve—
          In Congress 4th Septr 1778.Resolved, That any Regimental Officer who has been or shall be ordered by the Commander in Chief or Commanding Officer of any department on business not incidental to his Office and distant from Camp, be allowed for the Expence of himself and horse three dollars pr day while necessarily employed on such Service.
          
          
          
          The Commander in Chief directs that when it shall be necessary to send any Officer on duty of this kind the Commanding Officer of the Brigade to which he belongs will apply at Head-Quarters & an order will be given accordingly.
          The Brigade Quarter-Masters will apply to the Commissary of Forage for directions where to pasture the horses belonging to the respective Brigades, with which proper guards are to be sent to prevent the horses stragling or breaking into adjacent Inclosures—The intention of this order is to prevent a consumption of Hay while the Country affords such good Pasturage and a strict observance of it will be expected.
          One hundred and fifty men from each division under a Field Offi cer to parade tomorrow morning on the division Parades at seven ôClock furnished with three days provisions and wait for further orders. The Quarter Master General will send a Waggon load of tools to each division proper for mending roads.
        